UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDWARD DAWKINS,
                               Plaintiff,

                       – against –

COPELAND, Correctional Oﬃcer; M. HOLINESS,
Grievance Coordinator; RICE, Civilian; SCULLY,
Cashier Oﬃcer; S. CANADY, Grievance
Coordinator; EXECUTIVE DIRECTOR OF                                       ORDER
PROGRAMS; DEPUTY WARDEN FOR
PROGRAMS; DR. KATZA, Medical Director;                              17 Civ. 9926 (ER)
CAROLYN SAUNDERS, Warden of North
Inﬁrmary Command; K. TILLEY, Captain;
LOUNETT DAWKINS, Captain; M.D. LILIAN
LWIN, Surgery; M.D. LUEDERS MENO, Surgery;
M.D. SOULA PRIOVOLOS, Visiting Attended;
M.D. RONALD SIMON; and M.D. IXEL
CERVERA, Supervisor Resident,
                               Defendants.


Ramos, D.J.:

       �e Court is in receipt of Dawkins’ letters of October 11, 2019, Doc. 95, and

November 5, 2019, Doc. 96. In those letters, Dawkins, incarcerated and pro se, asks for

an extension of time to respond to the defendants’ motions to stay discovery, Doc. 92, and

to dismiss the amended complaint, Doc. 80. He asks for the extension because of

diﬃculties in accessing the law library at the facility in which he is imprisoned.

       �e original deadline to respond to the defendants’ motion to dismiss was in July

2019. Doc. 80. �e deadline has been extended twice, most recently to November 1.

Docs. 88, 94. In total, Dawkins has had over ﬁve months to respond to the motion.

       In light of the diﬃculties cited in his most recent letter, the Court will extend the

deadline to respond to both the motion to stay and the motion to dismiss to January 3,
2020. No further extensions will be given. Dawkins is directed to ﬁle his responses to

both motions by that time. If he does not, the Court shall consider the defendants’

motions as unopposed. Dawkins is warned that failure to abide by this order could result

in the dismissal of his action.

         �e Clerk of Court is respectfully directed to mail a copy of this Order to

Dawkins.


It is SO ORDERED.


Dated:    December 3, 2019
          New York, New York

                                                           Edgardo Ramos, U.S.D.J.




                                              2
